NOTE:   This order is nonprecedential.

  Iltuteb 41)tate5 Court of awe&
       for tbe feberat Circuit

             DOUGLAS S. MARSHALL,
                       Petitioner,
                           v.
       UNITED STATES POSTAL SERVICE,
                      Respondent.

                       2010-3128

   Petition for review of the Merit Systems Protection
Board in case no. NY0353100042-I-1.

                     ON MOTION


                      ORDER
    Douglas S. Marshall moves for leave to proceed in
forma pauperis.
   Upon consideration thereof,
   I T Is ORDERED THAT:
   The motion granted.
	




    MARSHALL v. USPS	                                        2



                                   FOR THE COURT

                         	
          JUL 2 7 2010             /s/ Jan Horbaly
                   	
            Date                   Jan Horbaly
                                   Clerk

    cc: Douglas S. Marshall
                                               FILED
        Elizabeth A. Speck, Esq.      U.S. COURT OF APPEALS FOR
                                         THE FEDERAL CIRCUIT
    s20
                                           JUL 2 7 2010

                                             JAN HORBALY
                                                CLERK